            Case 1:21-cv-02091-RBW Document 7 Filed 09/10/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUBMIA

BIOCONVERGENCE LLC d/b/a                       )
SINGOTA SOLUTIONS,                             )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )   Civil Action No. 1:21-cv-02091
                                               )
HONEY JI’S, CORP.,                             )
                                               )
                       Defendant.              )

                             MOTION TO STAY PROCEEDINGS

       Plaintiff BioConvergence LLC d/b/a Singota Solutions (“Singota”), by counsel,

respectfully moves the Court to stay these proceedings pending further activity in a related lawsuit

in the United States District Court for the Southern District of Indiana (the “Indiana Federal

Court”), and in support states:

       1.      This lawsuit stems from a massive theft of confidential information and trade

secrets by former Singota employee, Jaspreet Attariwala, on her way out the door to join a direct

competitor, Emergent BioSolutions, Inc., and its wholly-owned subsidiary, Cangene biopharma

LLC.

       2.      Since February 27, 2019, Singota has been engaged in litigation with Attariwala in

the State of Indiana. That litigation includes claims for breach of contract, trade secret

misappropriation, and other related causes of action against Attariwala, in the lawsuit styled as

BioConvergence LLC d/b/a Singota Solutions v. Jaspreet Attariwala, Case No. 1:19-cv-1745-

SEB-MG (S.D. Ind.) (the “Attariwala Litigation”).1



1
 The Attariwala Litigation began in Indiana state court and was removed to the Indiana Federal Court on
April 30, 2019.
             Case 1:21-cv-02091-RBW Document 7 Filed 09/10/21 Page 2 of 4




        3.      In the course of discovery and investigation in the Attariwala Litigation, Singota

discovered that it has claims for trade secret misappropriation and other related claims against a

corporate entity owned and operated by Attariwala, Honey Ji’s Corp (“Honey Ji’s”). Singota

therefore moved for leave to add Honey Ji’s as a defendant in the Attariwala Litigation on April

15, 2021.

        4.      On June 9, 2021, the Court in the Attariwala Litigation denied Singota leave to file

an amended pleading to add Honey Ji’s to the Attariwala Litigation based on the case management

plan in place in that litigation.

        5.      Accordingly, on August 4, 2021, Singota filed suit against Honey Ji’s in the Indiana

Federal Court, styled as BioConvergence LLC d/b/a Singota Solutions v. Honey Ji’s Corp., Case

No. 1:21-cv-2174-JMS-MG (the “First Honey Ji’s Action”).

        6.      Also on August 4, 2021, Singota filed the instant lawsuit against Honey Ji’s (the

“Second Honey Ji’s Action”). Singota’s purpose in filing the Second Honey Ji’s Action is to

preserve its claims against potential statute of limitations defenses, in the event the First Honey

Ji’s Action were dismissed for lack of personal jurisdiction in the Indiana Federal Court.

        7.      Singota now files this motion to stay the Second Honey Ji’s Action pending further

activity in the First Honey Ji’s Action. If and when the First Honey Ji’s Action proceeds on the

merits, this litigation will likely become unnecessary, and Singota will voluntarily dismiss this

action. On the other hand, if the First Honey Ji’s Action does not proceed on the merits, Singota

will move to lift the stay and proceed with litigation against Honey Ji’s in this forum.

        8.      The issuance of a stay is in the interests of judicial economy and will preserve

Singota’s rights and interests with respect to its claims against Honey Ji’s. On the other hand, no




                                                 2
             Case 1:21-cv-02091-RBW Document 7 Filed 09/10/21 Page 3 of 4




party will be prejudiced by the issuance of the requested stay, nor will judicial resources be

burdened.

       9.       The factual and legal support for this motion is set forth in Singota’s Memorandum

of Law in Support of Motion to Stay Proceedings, filed concurrently herewith and incorporated by

reference.

       WHEREFORE, Plaintiff BioConvergence LLC d/b/a Singota Solutions respectfully moves

the Court to stay these proceedings and grant all other relief the Court deems appropriate.

                                             Respectfully submitted,

                                             OGLETREE, DEAKINS, NASH,
                                              SMOAK & STEWART, P.C.

                                             /s/Christopher C. Murray
                                             Christopher C. Murray, IN0007
                                             Justin A. Allen, IN0011
                                             111 Monument Circle, Suite 4600
                                             Indianapolis, IN 46204
                                             Telephone: 317.916.1300
                                             Facsimile: 317.916.9076
                                             christopher.murray@ogletreedeakins.com
                                             justin.allen@ogletreedeakins.com

                                             Attorneys for Plaintiff
                                             BioConvergence LLC d/b/a Singota Solutions




                                                 3
          Case 1:21-cv-02091-RBW Document 7 Filed 09/10/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 10, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to any parties registered for receipt of electronic
filings by operation of the Court’s CM/ECF system.
       In addition, a copy of the foregoing was served via United States First Class Mail upon the
following:
                                               Honey Ji’s Corp.
                                               c/o Jaspreet Attariwala
                                               1390 Kenyon St., NW, Unit 323
                                               Washington, D.C. 20010


                                               /s/ Christopher C. Murray




                                                                                            48412083.1




                                                  4
